UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22403 Investment Company Act file number SCS Hedged Opportunities Master Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square Boston, Massachusetts02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square, 4th Floor Boston, Massachusetts02110 (Name and address of agent for service) (617) 204-6400 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. SCS Hedged Opportunities Master Fund, LLC Schedule of Investments June 30, 2015 (Unaudited) Cost Fair Value Next Available Redemption Dateb Frequency of Redemptions Period (Days) INVESTMENTS IN INVESTMENT COMPANIES - 94.56%a Credit - ABS - 4.23%a Perella Weinberg Partners Asset Based Value Fund LPc $ $ 9/30/2015 Quarterly 90 Credit - Distressed - 0.02%a Serengeti Multi-Series LLC - Series E, Sub-Series 1 n/a Illiquid n/a Credit - Insurance - 0.03%a Serengeti Multi-Series LLC - Series E, Sub-Series 2 n/a Illiquid n/a Credit - RMBS - 11.89%a AG Mortgage Value Partners, L.P. 9/30/2015 Quarterly 90 Credit - Structured Credit - 18.61%a AG SCS Fund, L.P. 12/31/2015 Annually 90 Serengeti Lycaon Partners LP 9/30/2015 Quarterly 87 Serengeti Multi-Series LLC - Series E, Sub-Series 4 n/a Illiquid n/a Serengeti Multi-Series LLC - Series E, Sub-Series 7 n/a Illiquid n/a West Face Credit Opportunities (USA) L.P. 9/30/2015 Quarterly 90 Equity Long/Short - Global - 1.83%a Horseman Global Fund, LP 3/31/2016 Monthly 90 Passport Global Strategies III Ltd.d n/a Illiquid n/a Serengeti Multi-Series LLC - Series E, Sub-Series Equities 9/30/2015 Monthly 87 Equity Long/Short - Sector - 8.36%a Altimeter Partners Fund, L.P. 12/31/2015 Semi-Annually 60 Event Driven - Hedged - 0.80%a Riva Ridge Co. - Invest 2 9/30/2015 Monthly 30 Event Driven - Merger/Arbitrage - 8.45%a Jet Capital Select Opportunities Fund, LP 7/31/2015 Monthly 30 Event Driven - Multi-Strategy - 3.97%a Fortress Centaurus Global Fund, LP 8/31/2015 Monthly 60 Serengeti Multi-Series LLC - Series E, Sub-Series 6 n/a Illiquid n/a Event Driven - Regional Specialist - 18.81%a Tyrus Capital Opportunities Fund, L.P. 9/30/2015 Quarterly 90 West Face Long Term Opportunities (USA) Limited Partnership 9/30/2015 Quarterly 90 Macro - Discretionary - 3.58%a GG Macro, L.P. 7/31/2015 Monthly 15 Multi-Strategy - Event Driven - 13.98%a Serengeti Opportunities Partners, LP 9/30/2015 Semi-Annually 87 Serengeti Opportunities Partners, LP - Class G 9/30/2015 Quarterly 87 Taconic Opportunity Fund, LP 10/31/2015 Quarterly 60 TOTAL INVESTMENTS IN INVESTMENT COMPANIES (Cost $33,317,139) Shares SHORT TERM INVESTMENT - 3.45%a First American Treasury Money Market Fund - Class Z, 0.00%e TOTAL SHORT TERM INVESTMENTS (Cost $1,472,737) Total Investments(Cost $34,789,876) - 98.01%a Other Assets in Excess of Liabilities - 1.99%a TOTAL NET ASSETS - 100.00%a $ Footnotes a Percentages are stated as a percent of net assets. b Investments in Portfolio Funds may be composed of multiple tranches.The Next Available Redemption Date relates to the earliest date after June 30, 2015 that redemption from a tranche is available without fees.Other tranches may have an available redemption date that is after the Next Available Redemption Date.Further, the Portfolio Fund's advisor may place additional redemption restrictions without notice based on the aggregate redemption requests at a given time. c Fund is currently restructuring which may change the liquidity terms of the holding. d Currently in liquidation.Receiving proceeds as Manager liquidates underlying assets. e Rate reported is the 7-day current yield as of June 30, 2015. The accompanying Notes to Financial Statements are an integral part of these statements. Income Taxes The Master Fund’s tax year end is December 31.The Master Fund is treated as a partnership for Federal income tax purposes.Each shareholder is responsible for the tax liability or benefit relating to such member’s distributive share of taxable income or loss.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Master Fund is subject to authoritative guidance related to the accounting and disclosure of uncertain tax positions under U.S. GAAP.This guidance sets forth a minimum threshold for the financial statement recognition of tax positions takes based on the technical merits of such positions.Management is not aware of any exposure to uncertain tax positions that could require accrual.As of June 30, 2015, the Master Fund’s tax years since inception remain open and subject to examination by relevant taxing authorities. Investment Valuation The Master Fund primarily invests in private Portfolio Funds that are not listed on a securities exchange. Prior to investing in any Portfolio Fund, the Adviser will conduct a due diligence review of the valuation methodology utilized by the Portfolio Fund. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser and/or the Board will consider such information, and may conclude in certain circumstances that the information provided by a Portfolio Fund manager does not represent the fair value of the Master Fund’s interests in that Portfolio Fund. Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds typically will make available net asset value information to holders representing the price at which, even in the absence of redemption activity, a Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption. Following procedures adopted by the Board, in the absence of specific transaction activity in interests in a particular Portfolio Fund, the Master Fund would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value. For example, when a Portfolio Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Portfolio Fund interests, the Adviser may determine that it is appropriate to apply such a discount. Any such decision would be made in good faith, and subject to the review and supervision of the Board.At June 30, 2015 all Portfolio Funds were valued at their respective NAVs. The Adviser assesses the accuracy of each Portfolio Fund’s reported monthly net asset value using various means. These may include comparing a reported valuation with one or more strategy-specific benchmarks that the Adviser believes correlate with the strategy of the Portfolio Fund; discussing the performance of the Portfolio Fund with the manager’s personnel; or reviewing and analyzing the Portfolio Fund’s audited financial statements. The valuations reported by the Portfolio Funds’ managers, upon which the Master Fund calculates its month-end net asset value and net asset value per share may be subject to later adjustment, based on information reasonably available at that time. For example, fiscal year-end net asset value calculations of the Portfolio Funds are audited by those Portfolio Funds’ independent public accountants, during their respective fiscal year end, and may be revised as a result of such audits. Other adjustments may occur from time to time. To the extent these adjustments materially impact the Master Fund’s net asset value, management will appropriately adjust participants’ transactions to ensure they are not materially harmed. Fair Value of Financial Instruments The Master Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).The Master Fund utilized the Portfolio Funds' month-end NAVs as of the reporting date for fair value.The Portfolio Funds require a redemption notice, and generally include a lock-up period.Lock-up periods are generally specific to each subscription. The liquidity of investments is equal to or less than three months from the date of the financial statements. Level 3 - Valuations based primarily on inputs that are unobservable and significant.The Master Fund utilized the Portfolio Funds' month-end NAVs as of the reporting date for fair value.The Portfolio Funds require a redemption notice, and generally include a lock-up period. Lock-up periods are generally specific to each subscription. The liquidity of investments is greater than three months from the date of the financial statements. The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Master Fund’s investments as of June 30, 2015: Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active markets for Significant Other Unobservable Inputs Identical Assets Observable Inputs (Lock-up Periods) Description (Level 1) (Level 2) (Level 3) Total Investments Investment Companies Credit - ABS $
